     Case 3:18-cv-01463-JLS-WVG Document 41 Filed 11/02/20 PageID.1079 Page 1 of 1



1
2
3
4
5
6
7
8
9
10                            UNITED STATES DISTRICT COURT
11                           SOUTHERN DISTRICT OF CALIFORNIA
12
13    ONA SMITH,                                          Case No.: 18-CV-1463 JLS (WVG)
14                                       Plaintiff,
                                                          ORDER GRANTING JOINT
15    v.                                                  MOTION TO DISMISS ENTIRE
                                                          ACTION WITH PREJUDICE
16    AETNA LIFE INSURANCE
      COMPANY; and DOES 1 to 10,
17                                                        (ECF No. 40)
      inclusive,
18                                    Defendants.
19
20          Presently before the Court is the Parties’ Joint Motion to Dismiss Entire Action with
21    Prejudice (“Joint Mot.,” ECF No. 40). Good cause appearing, the Court GRANTS the
22    Joint Motion and DISMISSES this action in its entirety WITH PREJUDICE. As this
23    concludes the litigation in this matter, the Clerk SHALL close the file.
24          IT IS SO ORDERED.
25    Dated: November 2, 2020
26
27
28

                                                      1
                                                                                 18-CV-1463 JLS (WVG)
